Exhibit 10.1

 

DISTRIBUTION AGREEMENT

 

This Distribution Agreement (“Agreement”) is entered into as of
                      , 2009 (the “Effective Date”), by and between Gamynia
Limited, a company incorporated under the laws of Cyprus (no. HH 239589)
(“Buyer”), and WPT Enterprises Inc., a Delaware corporation (“Seller”).

 

RECITALS

 

WHEREAS, Buyer and Seller are parties to that certain Asset Purchase Agreement
dated as of July 28, 2009 (the “Asset Purchase Agreement”);

 

WHEREAS, pursuant to the Asset Purchase Agreement, Buyer agrees to purchase
substantially all of the assets of Seller, other than the Excluded Assets;

 

WHEREAS, the Excluded Assets include (1) a Television Sponsorship Agreement
dated November 31, 2006 by and between iGlobalMedia Marketing (Gibraltar)
Limited dba PartyGaming Marketing (Gibraltar) and WPT Enterprises, Inc. (the
“PartyGaming Agreement”) and (2) certain License Agreements dated February 5,
2009, March 11, 2009 and March 23, 2009 by and between Rational Services Limited
and WPT Enterprises, Inc. (the “PokerStars Agreements”) — (together the
“Sponsorship Agreements”);

 

WHEREAS, the Sponsorship Agreements involve sponsorship payments to Seller in
exchange for Seller distributing World Poker Tour and Professional Poker Tour
television shows into international broadcast markets within certain logo
integration, category exclusivity and broadcast medium requirements (the
“Distribution Requirements”);

 

WHEREAS, the parties agree that Seller shall receive all the benefits and
burdens under any and all licensing agreements that have been executed or
substantially negotiated under the Sponsorship Agreements prior to the Closing
Date of the Asset Purchase Agreement, as listed in Annex A hereto  (the
“Existing Licenses”),

 

WHEREAS, the parties agree that for brand integrity and to avoid market
confusion, Buyer shall serve as the exclusive agent of Seller in all future
negotiations for licensing agreements that are substantially negotiated and
entered into under the Sponsorship Agreements after the Closing Date of the
Asset Purchase Agreement (the Future Licenses”);

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Asset Purchase Agreement; and

 

WHEREAS, it is a condition precedent to the consummation of the transactions
contemplated by the Asset Purchase Agreement that the parties execute and
deliver this Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             APPOINTMENT OF BUYER AS AGENT:  In consideration of the mutual
covenants contained herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, effective as of the Closing Date
of the Asset Purchase

 

--------------------------------------------------------------------------------


 

Agreement, Seller hereby appoints Buyer as the exclusive agent of Seller for the
purpose of negotiating and entering into any and all Future Licenses.

 

(a)           Existing Licenses:

 

(i)        Revenues:  Seller shall collect and retain all revenues from Existing
Licenses for its sole benefit (i.e. Buyer will not be an agent for Seller
regarding Existing Licenses);

 

(ii)       Costs and Liabilities:  Seller shall be responsible for all costs,
burdens and liabilities associated with its activities fulfilling and collecting
Existing Licenses;

 

(iii)      Seller Access to Materials:  At no additional cost or expense to
Seller, and without undue burden on Buyer, Buyer shall provide Seller with
reasonable access to any and all program-related materials necessary in order
for Buyer to perform its obligations under the terms of the Existing Licenses,
including, but not limited to, show masters, tapes, etc., all at Buyer’s
premises and during normal business hours.

 

(b)           Future Licenses:

 

(i)            Revenues:  Buyer shall collect all revenues from Future Licenses
and divide it as follows:

 

aa)        Fifty Percent (50%) of all Adjusted Gross Revenues collected shall be
paid to Seller within fifteen (15) days of the end of each month, where
“Adjusted Gross Revenue” is defined as all gross receipts less (1) all
withholding and remittance taxes actually paid or withheld in connection with
such amounts and not refunded or credited to or for the benefit of Buyer or
Seller (the “Taxes”); and (2) any and all actual and reasonable out-of-pocket
fees paid by Buyer to an international broadcasting company in order to induce
such international broadcasting company to enter into a Future License (the
“Broadcaster Fees”);

 

bb)      The remaining fifty percent (50%) of all Adjusted Gross Revenues shall
be retained by Buyer.

 

(ii)           Costs and Liabilities:  Buyer shall be responsible for all costs,
burdens and liabilities associated with its activities distributing, fulfilling
and collecting Future Licenses.  For clarity, Taxes and Broadcaster Fees will be
netted against gross receipts for purposes of calculating Adjusted Gross
Receipts as set forth in clause (i) above.

 

(iii)          Affirmative obligation to distribute:  Buyer shall have the
affirmative obligation to use reasonable efforts to negotiate and enter into
Future Licenses in such a way to generate revenues under the Sponsorship

 

2

--------------------------------------------------------------------------------


 

Agreements.  In addition to the foregoing, Buyer shall in good faith offer the
content covered by the Sponsorship Agreements and attempt to consummate Future
Licenses with broadcasters that offer potential content distribution deals that
satisfy the Distribution Requirements.

 

(iv)          Accounting statements:  Buyer shall provide Seller, on a monthly
basis (on the date that payment is due to Seller), detailed accounting
statements with respect to any and all Future Licenses, in a form mutually
agreed upon by Buyer and Seller.  At the same time copies of all new executed
Future Licenses shall be forwarded to Seller.

 

2.             GENERAL PROVISIONS:

 

(a)           Governing Law/Jurisdiction.

 

This Agreement shall be governed by and construed in accordance with English
law. Each party agrees for the exclusive benefit of the other parties that the
courts of England shall have (subject as stated herein below) exclusive
jurisdiction to hear and determine any suit action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Agreement, and
for such purposes they hereby irrevocably submit to the jurisdiction of such
courts. The parties agree not to assert that such jurisdiction is a “forum
non-conveniens” or any similar argument attempting to avoid the jurisdiction of
the courts of England.

 

Nothing contained in this Section 2(a) shall limit the right of a party to
enforce judgments of the courts of England hereunder, in any court in any other
jurisdiction, and nothing in this Section shall prevent a party from bringing
any suit, action or proceedings hereunder in the courts of any other
jurisdiction if the first party was for any reason unable to enforce a judgment
rendered by the English courts in any such other jurisdiction, nor shall the
taking of any such enforcement proceedings (or other proceedings referred to in
this Section 2(a)) in one or more jurisdictions preclude the taking of
enforcement proceedings (or other proceedings referred to in this Section 2(a))
in any other jurisdiction, whether concurrently or not (unless precluded by
applicable Law).

 

Buyer hereby authorizes and appoints Jordans International of 21 St Thomas
Street, Bristol BS1 6JS, the United Kingdom, Tel: +44 (0)117 923 0600, Fax: +44
(0)117 923 0063 (or such other person being a firm of solicitors in England as
Buyer may substitute from time to time by notice to Seller) to accept service of
all legal process arising out of or connected with this Agreement. Service on
such person(s) (or substitute) shall be deemed to be service on Buyer whether or
not process is forwarded to or received by it.  Except upon a substitution of
such firm, Buyer undertakes not to revoke any such authority or appointment, at
all times to maintain an agent for service of process in England and, if any
such agent ceases for any reason to be an agent for this purpose, forthwith to
appoint another agent and advise Seller accordingly.

 

Seller hereby authorizes and appoints Tony Coles of  Jeffrey, Green, Russell
Solicitors, Waverley House, 7-12 Noel Street, London, W1F 8G, DX 44627 Mayfair;
phone +44 (0) 20 7339 7000, fax: + 44 (0) 20 7307 0240 (or such other person
being a firm of solicitors in England as it may substitute by notice to Buyer)
to accept service of all legal process arising out of or connected with this
Agreement.  Service on such person(s) (or substitute) shall be deemed

 

3

--------------------------------------------------------------------------------


 

to be service on Seller whether or not process is forwarded to or received by
it.  Except upon such a substitution, Seller undertakes not to revoke any such
authority or appointment, at all times to maintain an agent for service of
process in England and, if any such agent ceases for any reason to be an agent
for this purpose, forthwith to appoint another agent and advise Buyer
accordingly.

 

(b)           Miscellaneous.  The waiver by a party of a breach of or a default
under any provision of this Agreement will be in writing and will not be
construed as a waiver of any subsequent breach of or default under the same or
any other provision of this Agreement.  If the application of any provision of
this Agreement to any particular facts or circumstances is held to be invalid or
unenforceable by any court of competent jurisdiction, then: (i) the validity and
enforceability of such provision as applied to any other particular facts or
circumstances and the validity of other provisions of this Agreement will not in
any way be affected or impaired thereby, and (ii) such provision will be
reformed without further action by the parties hereto and only to the extent
necessary to make such provision valid and enforceable when applied to such
particular facts and circumstances.  This Agreement will not be construed as
creating an agency, partnership, joint venture or any other form of association,
for tax purposes or otherwise, between the parties, the parties will at all
times be and remain independent contractors and no party nor its agents have any
authority of any kind to bind any other party in any respect whatsoever.  The
captions and section and paragraph headings used in this Agreement are inserted
for convenience only and will not affect the meaning or interpretation of this
Agreement.  This Agreement may be executed in counterparts, by facsimile or
otherwise, each of which shall be deemed an original for all purposes, including
the judicial proof of any of the terms hereof; provided, however that all such
counterparts shall constitute one and the same Agreement.  This Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior or contemporaneous representations,
discussions, proposals, negotiations, conditions and agreements, whether oral or
written, and all communications between the parties relating to the subject
matter of this Agreement and all past courses of dealing or industry custom.  No
amendment or modification of any provision of this Agreement will be effective
unless in writing and signed by a duly authorized representative of each party.

 

[Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed by a
duly authorized representative as of the Effective Date.

 

 

SELLER:

 

 

 

WPT ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BUYER:

 

 

 

GAMYNIA LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------